Citation Nr: 1503863	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  11-09 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral foot disability, to include folliculitis of the right foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Slovick, Counsel






REMAND

The Veteran had active service from April 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This issue was remanded by the Board in December 2013 for further development.  The requested records development was completed.  However, in pertinent part, that remand mandated that a new VA examination be scheduled in order to determine whether it was at least as likely as not that the Veteran had a bilateral foot disability which was related to his service.

In April 2014, the Veteran was examined by Dr. E.P., D.O., who reviewed the Veteran's claims file, examined the Veteran, and concluded that onychomycosis was less likely than not related to the Veteran's service.

However, the VA examiner failed to note whether other foot conditions, to include arthritis as found on examination, were related to the Veteran's service.  Moreover, while the examiner cited treatment records which included findings of scaly dry feet in May 2011, the examiner failed to determine whether any such symptoms were related to a diagnosed condition or to service.  Further, on remand, the VA examiner should address the Veteran's lay assertions that he had experienced pain and blisters following service and that he experienced pain and cold feet during his service.  See August 2010 and September 2014 Statements in Support of Claim.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the VA examination is not wholly adequate, the Board finds it necessary to remand the issue for another opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).

As the physical examination of the Veteran appears to be thorough, a new physical examination is unnecessary.  Rather, the claims file is to be provided to the April 2014 VA examiner or an appropriate medical professional for an opinion as to whether the any foot disability found in the record from July 2010 or found on examination, is related to service.

Accordingly, the case is REMANDED for the following actions:

1.  If possible, return the claims file and a copy of this Remand to Dr. E.P. who performed the April 1, 2014 examination.  If the April 2014 VA examiner is unavailable, the claims file should be provided to, and reviewed in full by an appropriate VA examiner.  A clinical evaluation should be scheduled only if deemed necessary by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any and all foot disabilities found on examination or since July 2010 is (are) related to his active service.  

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

